DETAILED ACTION
	The response (arguments, amendments) filed with the RCE is acknowledged.  Claims 1 and 106 have been amended and claims 7 and 45 cancelled without prejudice.  The obviousness rejection has been maintained as the amendments raise new issues that do not presently allow for a determination that such does not still render obvious that claimed. 
The Examiner is open to interview in order to advance prosecution on the merits following these amendments.

Restriction/Election – Withdrawn-in-Part (Species Elections, Not Group) - Maintained
Applicant's election without traverse of Group I, drawn to all pending claims but for claims 95-100, and 103 (withdrawn as drawn to non-elected groups), in the reply filed on 9/28/17 is acknowledged.  

Priority Date:  09/25/2008 

Backdrop - Amendments

The previous amendments further claimed where more than one mineral coating may be added to the bead (which together form the microsphere) and where the mineral coating may contain a biologically active compound (BAC, or not based on the breadth of the second coating as currently claimed).  The coatings are comprised of different minerals as claimed in order to exert different degradation rates, for the purpose of controlling the release of the BAC.   
[0051] In additional embodiments, the microsphere further comprises a coating of a second calcium-containing mineral. The second coating can be a mineral that has a different degradation rate than the first calcium-containing mineral. The microsphere comprising the two coatings can further comprise one or more than one compound. Either 

Claim Rejections - 35 USC § 103 – Obviousness (3), Maintained
1.	Claims 1, 8, 11, 14, 20-22, 24, 28, 30-31, 35-37, 39-41, and 43, 46 and 106 remain/are rejected under 35 U.S.C. 103(a) as obvious over US 2007/0059437 to Murphy et al. (1 of 2 present inventors) in view of JABBARZADEH et al., Apatite nano-crystalline surface modification of poly(lactide-co-glycolide) sintered microsphere scaffolds for bone tissue engineering: implications for protein adsorption, Journal of Biomaterials Science Polymer Edition, 2007, pp. 1141-1152, Vol. 18, No. 9 (cited in 10/1/14 IDS, reference 46.) and further in view of US 20060067969 to Lu et al. and to US 2005/0249697 to Uhrich et al.
Regarding claim 1, Murphy teaches a microsphere (para [0139], [0162], [0240], [0243]) comprising a bead (para [0069], [0201], porous PLGA microparticle) coated with a first calcium-containing mineral (para [0068], [0069]; latter cited below) and a biologically active compound/component (para [0013], [0090] and [0113]; [0113]latter cited below).
	
    PNG
    media_image1.png
    110
    292
    media_image1.png
    Greyscale

	[ ]

    PNG
    media_image2.png
    136
    290
    media_image2.png
    Greyscale

Applicant has added by amendment where the polymer is negative charged which would have been prima facie obvious in view of Murphy to employ.  Applicant argues that the process to arrive at such (also claimed) is not taught or suggested in the prior art of record; however, such is a known process (double emulsion; specification para’s 84 and 100 reciting both Meng, 2003 and Berchane et al., 2006 as teaching processes yielding negatively charged polymers via a double emulsion process) and even if not, such would not add patentable weight to the product claimed.  The product’s polymer may be negatively charged, but however such is produced does not change the elements within the product.
Murphy does not per se teach the “non-covalent” binding of the biologically active compound (BAC)/component (aka mineral-adherent bioactives) to the calcium-containing mineral.  However, such would be an obvious selection choice amongst the limited number of ways for creating a microsphere and binding molecules together therein, as para [0113] above states the former may be bound in any way (i.e. covalent, non-covalent) to the “patterned materials”, which refer to the mineral (e.g. calcium-containing) designed in a patterned mineralization fashion within the microsphere.  See also paras [0010], [0013], [0240], drawn to mineral-adherent bioactives being incorporated or encapsulated into microspheres (para [0139], [0240])., where the skilled artisan would recognize the adherence selection form may be non-covalent.
Regarding the new amendments (and also inherently addressing the non-covalent binding of BAC’s therein), newly cited JABBARZADEH et al. teach mineral coating of PLG/PLAGA by hydroxyapatite using applicant Murphy’s techniques (see page 1143, “Scaffold Mineralization”) and as equally exemplified in the Murphy primary reference, with biologically active agents (BAC) incorporated therein non-covalently (e.g. proteins, ovulalbumin) in order to create a better controlled release of the latter (see especially abstract, test results, conclusion).  As concluded:

    PNG
    media_image3.png
    140
    774
    media_image3.png
    Greyscale

Thus, regarding the amendments to claim 1, if there is any question in primary reference Murphy as to whether the art appreciated that mineralizing (e.g. with hydroxyapatite or any mineral) beads to form microsphere’s that would then control the release of incorporated BAC’s (e.g. proteins), JABBARZADEH et al. supports that this was fully appreciated.  Equally with claim 1 and regarding new claims 104-105, the addition of a second coating with another mineral (which would inherently have a different degradation rate/dissolution rate) to add a further layer of controlled release over the first BAC within the first mineral coating or a second BAC if incorporated therein – if desired by one of ordinary skill in the art – would have merely been a matter of routine optimization with the same expected results:  controlled release of any BAC incorporated therein.
As previously of record, Murphy also does not per se teach mineral coating the microspheres as opposed to the final end product scaffold of microspheres.  However, Lu 
[0153] The phases of the scaffold may be inhomogeneous in properties.  The phases may have zonal differences in mineral content and matrix morphology 
designed to mimic the tissue-bone interface and to facilitate the growth and 
maintenance of different tissues.  The phases may differ in morphology.  For 
example, phase A can include a porous fibrous mesh, while phases B and C 
include microspheres.  According to another embodiment, the scaffold may 
include a composite of microspheres and a fiber mesh. 

[ ] 

[0223] The mineral gradient was created by incorporating different 
concentrations of bioactive glass (BG) particles during the microsphere 
synthesis process.  BG wt % was correlated to the Ca-P content of the interface 
by comparative EDXA analysis of the Ca-P surface developed through immersion in a simulated body fluid following a well-characterized method to create Ca-P 
layer on bioactive glass surfaces as described by Lu et al. (2000) and 
incorporated by reference herein.

Thus, even if not expressly set forth in Murphy, the skilled artisan was aware that microspheres were open to mineral-coating apriori scaffold formation therewith
Regarding claim 2, Murphy teaches the microsphere of claim 1, wherein the first calcium-containing mineral (para [0068]) is hydroxyapatite (para [0075]). 
Regarding claims 5-6, Murphy teaches the microsphere of claim 1, wherein the bead (para [0069], [0201], porous PLGA microparticle) is negatively charged (para [0123]) and wherein the negative charge (para [0123]) is due to carboxylate groups (para [0142], [0236], surface functionalized with carboxyl groups). 
Regarding claim 7, Murphy teaches the microsphere of claim 1, wherein the bead (para [0069], [0201], porous PLGA microparticle) is a polymer (para [0075], PLGA (polylactide-coglycolide acid)), wherein PLGA is synthetic, comprises polar oxygen groups (para [0021]).
Uhrich teaches polymeric microspheres (para [0013]) comprising bioabsorbable polymers (para [0016], [0173]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide bioabsorbable polymers for making microspheres, because the bioabsorbability of polymers used in microspheres as taught by Uhrich would have been expected to apply to the polymers as taught by Murphy. 
Regarding claim 11 and 102, Murphy teaches the microsphere of claim 7, wherein the polymer is PLGA (para [0075)] and may further be a polyanhydride (para [0075]), wherein the ratio of lactide:glycolide is simply standard ratio design of the two elements, and a ratio of 85:15 is a standard selection thereof (Official Notice taken under MPEP 2144.03; see merely by example, evidentiary reference Thompson (US5635216, Example 11)).
Regarding claim 14 and 38, Murphy teaches the microsphere of claim 7, wherein the polymer is PLGA (para [0075)] and may further be a polyanhydride (para [0075]), wherein the ratio of lactide:glycolide is simply standard ratio design of the two elements, and a ratio of 85:15 is a standard selection thereof (Official Notice taken under MPEP 2144.03; see merely by example, evidentiary reference Thompson (US5635216, Example 11)); where the choice of type of hydroxyapatite from the known forms of hydroxyapatite as the calcium-containing mineral (e.g. carbonated-substituted calcium-deficient hydroxyapatite), is merely a design choice open to routine optimization, as Murphy already teaches that any type of hydroxyapatite may be employed (see para [0075]).

Regarding claim 21, Murphy teaches the microsphere of claim 20, but does not specifically teach that the organic compound (para [0090], mineral-adherent bioactive) is an antibiotic, a corticosteroid or a statin. Uhrich teaches polymeric microspheres (para [0013]) for delivering antibiotics (pars [0109]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide polymeric microspheres wherein the incorporated organic compound is an antibiotic, based on the teaching Uhrich of polymericmicrospheres which incorporate antibiotics.  Regarding claims 22, Murphy teaches that any biologically active compound/component may be employed ([para 0013], [0113]), the choice of what type of active agent (e.g. antibiotics to steroids to cholesterol-lowering agents and cancer-reducing agents) simply being based on the patient in question and the drug to be delivered by the microsphere carrier (train); such is not germane to the invention per se, merely cargo on the train.
Regarding claim 22 Murphy teaches the microsphere of claim 20, but does not specifically teach that the organic compound (para [0090], mineral-adherent bioactive) is cefazolin cefurox me, clindamycin, vancomycin or dexamethasone. Uhrich teaches polymeric microspheres (para [0013]) for delivering antibiotics (para [0109]) including vancomycin (para [0057]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide polymeric microspheres wherein the incorporated organic compound is vancomycin based on the teach ng Uhrich of polymeric microspheres which incorporates vancomycin.  Regarding claims 22, Murphy teaches that any biologically active 
Regarding claim 24, Murphy teaches microsphered, wherein the oligopeptide or polypeptide (para [0087]) is a cytokine (para [0087]). 
Regarding claim 28, Murphy teaches microspheres, wherein the nucleic acid is an antisense nucleic acid (para [0086]). 
Regarding claim 30, Murphy teaches the microsphere of claim 18, further comprising a component adhering (para [0090], mineral-adherent bioactive) to the first calcium-containing mineral (para [0068]) and introducing a functional group (para [0011], [0018], functionalizing) to the microsphere (para [0139], [0240]) and also teaches bound components (para [0084]). However, Murphy does not specifically teach that the first compound is covalently attached (to the calcium-containing mineral). Uhrich teaches polymeric microspheres (para [0013]) wherein agents may be covalently bound (para [0019]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide microspheres wherein the adhering component is covalently attached to the mineral, because covalent attachment of compounds as taught by Uhrich would have been expected to derivatize the calcium-containing mineral coatings of the microspheres as taught by Murphy.  As Murphy teaches the microsphere of claim 15, further comprising a second compound (para [0083], plurality of bioactive agents) adhering (para [0090]) to the first calcium-containing mineral (para [0068]).  As Murphy already teaches the binding/adherence of such, the selection of non-covalent binding 
Regarding claim 31, Murphy teaches the microsphere of claim 18, including multilayered microspheres (para [0113], [0183]) but does not specifically teach that the first compound (para [0090], mineral-adherent bioactive) is at more than one level of the first calcium-containingmineral (para [0068]). Uhrich teaches polymeric microspheres (para [0013]) wherein agents attach at more than one level of the structure (para[0049], different attachment points on surfaces). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide microspheres wherein the compound attaches to the first calcium-containing mineral at more than one level, because the multiple attachment points on microsphere surfaces as taught by Uhrich would have been expected to apply to attachment to the multilayers of calcium-containing mineral of the microspheres as taught by Murphy.  As Murphy teaches the microsphere of claim 15, further comprising a second compound (para [0083], plurality of bioactive agents) adhering (para [0090]) to the first calcium-containing mineral (para [0068]).  As Murphy already teaches the binding/adherence of such, the selection of non-covalent binding being merely routine, of biologically active compounds (BAC) to the calcium-containing mineral of the microspheres; the addition of further BAC's in the same fashion is simply a design choice.
Regarding claim 35-36, Murphy teaches the microsphere of claim 35, including multilayered microspheres (para [0113], [0183]). Uhrich teaches polymeric microspheres (para [0013]) wherein agents attach at more than one level of the structure (para[0049], different attachment points on surfaces). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide microspheres wherein the compound 

Regarding claim 37, Murphy teaches the microsphere of claim 1, further comprising a living cell (para [0063], mineral-adherent calls). 
Regarding claim 39, Murphy teaches the microsphere of claim 37, wherein the living call (para [0063], mineral-adherent calls) is a mammalian call (pare [0104], [0163], human cells). 
Regarding claim 40, Murphy teaches the microsphere of claim 37, wherein the microsphere (para [0139], [0240]) comprises a first binding agent (para [0085], [0087], ligand) that binds to a second binding agent (para [0086], [0087], receptor) on the cell (para [0063], mineral-adherent calls). 
Regarding claim 41, Murphy teaches the microsphere of claim 40, wherein the first binding agent is a receptor (para [0086], [0087]) and the second binding agent is a ligand of the receptor (para [0085], [0087]). 
Regarding claim 43, Murphy teaches the microsphere of claim 37, further comprising a cytokine (para [0087]) that interacts with the call para [0199], promotes specific call adhesion). 

Regarding claim 45, Murphy teaches the microsphere of claim 1, having a diameter in the micron range (para [0128]) but not specifically having a diameter between about 0.5 microns and about 100 microns. Uhrich teaches polymeric microspheres (para [0013]) having a particle size between about 0.5 microns and about 100 microns (para[0122], 10-500 microns). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide microspheres with a diameter between about 0.5 microns and about 100 microns, because the size range of polymeric microspheres as taught by Uhrich would have been expected to be made with the coated polymeric bead as taught by Murphy. 
Regarding claim 46, Murphy teaches the microsphere of claim 1, having a diameter in the micron range (para [0128]) but, as above, not specifically having a diameter between about 2 microns and about 6 microns. Uhrich teaches polymeric microspheres (para [0013])having a particle size between about 1 micron and about 2-6 microns (para[0137], 1-250 microns). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to provide microspheres with a diameter between about 2-6 microns, because the size ranges of polymeric microspheres as taught by Uhrich would have been expected to be made with the coated polymeric bead as taught by Murphy. 
It is further noted that Murphy teaches a plurality of the microsphere of claim 1 (para[0139], [0240]) but does not specifically teach the microspheres in an aggregated form. Uhrich teaches aggregates (para [0044]) of microspheres (para [0013]).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Uhrich to 
Thus, the claimed invention would have been prima facie obvious at the time of the invention.

2.	Claims 1, 11, 14, 20, 24, 28, 35, 37, 38, 39-41, and 43 remain rejected under 35 U.S.C. 103(a) as obvious over US 2007/0059437 to Murphy et al. in view of new reference JABBARZADEH et al., Apatite nano-crystalline surface modification of poly(lactide-co-glycolide) sintered microsphere scaffolds for bone tissue engineering: implications for protein adsorption, Journal of Biomaterials Science Polymer Edition, 2007, pp. 1141-1152, Vol. 18, No. 9 (cited in 10/1/14 IDS, reference 46.) and further in view of US 2006/0067969 to Lu et al., US 2005/0249697 to Uhrich et al. and further in view of US 2008/0095820 to Kumta et al. 
Murphy, Lu, and Uhrich are discussed above, the teachings remain incorporated here.
Regarding claim 14, Murphy teaches the microsphere of claim 1, wherein as above the first calcium-containing mineral is a carbonated-substituted hydroxyapatite and the bead (para [0069], [0201], porous PLGA microparticle) is poly(D,L-lactide-coglycolide) (PLG) (para [0075]), wherein the PLG is about 85:15 lactide:glycolide (pare [0201], [0227]). Murphy does not specifically teach that the carbonated-substituted hydroxyapatite is also a calcium-deficient hydroxyapatite. Kumta teaches microspheres (para [0071]) comprising carbonate-substituted calcium-deficient hydroxyapatite (para[0098], [0099], [0105]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Kumta to make microspheres comprising a coating of carbonated-substituted calcium-deficient hydroxyapatite 
Regarding claim 38, Murphy teaches the microsphere of claim 37, wherein a above the first calcium-containing mineral is a carbonated-substituted hydroxyapatite and the bead (para [0069], [0201], porous PLGA microparticle) is poly(D.L-lactide-coglycolide) (PLG) (para [0075]), wherein the PLG is about 85:15 lactide:glycolide (para [0201], [0227]). Murphy does not specifically teach that the carbonated-substituted hydroxyapatite is also a calcium-deficient hydroxyapatite. Kumta teaches microspheres (para [0071]) comprising carbonate-substituted calcium-deficient hydroxyapatite (para[0098], [0099], [0105]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Kumta to make microspheres comprising a coating of carbonated-substituted calcium-deficient hydroxyapatite on a PLGA bead of about 85:15 lactide.glycolide, because both the carbonate substituted and calcium depleted hydroxyapatites have been used in microspheres as taught by Kumta, and therefore, would have been expected to be a material amenable to deposition on beads of PLGA as described above to make microspheres as taught by Murphy.
Thus, the claimed invention would have been prima facie obvious at the time of the invention.

3.	Claims 1, 11, 20, 24, 28, 33-34, 35, 37, 39-41, and 43 remain rejected under 35 U.S.C. 103(a) as obvious over US 2007/0059437 to Murphy et al., in view of US 2006/0067969 
Murphy, Lu, and Uhrich are all discussed above, where the teachings remain incorporated here.
Regarding claim 33, Murphy teaches the microsphere of claim 32, including materials that enhance binding (para [0237]) but does not specifically teach that the first compound (para [0090], mineral-adherent bioactive) further comprises a moiety that increases the strengthof binding of the first compound to the first calcium-containing mineral (para [0068]). Roberts teaches microparticles (para [0027]) comprising polyaspartic acid (para [0016]). It would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy and Roberts to provide a material (polyaspartic acid) to increase the strength of binding of the first compound to the first calcium-containing mineral, because it would have been expected that a polyanionic compound such as polyaspartic acid as taught by Roberts would increase binding to a calcium-containing mineral such as hydroxyapatite as taught by Murphy due to the electrostatic attraction of the polycation to the polyanionic polyaspartic acid. 
Regarding claim 34, further to the microsphere of claim 33, Roberts teaches that the moiety is a peptide comprising a poly(aspartic acid) (para [0016]). 
Regarding new claim 106, the prior art combination in view of the state of the art recognizes that various elements of the microspheres may be coated, including the microspheres themselves depending on the desired results and intended use/effect thereof.
Thus, the claimed invention would have been prima facie obvious at the time of the invention.
Response to Arguments/Arguments – All Three 103 Rejections Collectively, Maintained
The amendments raise new issues that do not presently allow for a determination that such does not still render obvious that claimed.
	As previous applied:
Applicant’s amendments and arguments thereto have been fully considered but are not yet found persuasive based on the prior art combination applied.  
Applicant’s first new amendment has simply added that the polymer is negatively charged, a standard option for polmers and within the prior art cited/state of the art.  Applicant argues that the process to arrive at such (also claimed) is not taught or suggested in the prior art of record; however, such is a known process (double emulsion; specification para’s 84 and 100 reciting both Meng, 2003 and Berchane et al., 2006 as teaching processes yielding negatively charged polymers via a double emulsion process) and even if not, such would not add patentable weight to the product claimed.  The product’s polymer may be negatively charged, but however such is produced does not change the elements within the product.
As for applicant’s second amendment, adding new claim 106, the claim is equally rejected based on the prior art combination applied for the reasons of record.  Applicant argues that the prior art of record does not teach the hydroxyapatite element coated around the PLG microsphere.  This is not found persuasive, as the prior art combination in view of the state of the art recognizes that various elements of the microspheres may be coated, including the microspheres themselves depending on the desired results and intended use/effect thereof.
In summary, the claims remain drawn to employing known calcium containing minerals (a known hydroxyapatite for the 1st coating and a known phosphate for 2nd coating) for employment in the claimed composition, which are either recited within the prior art applied or standard minerals known by PHOSITA as open for simple substitution from the class of hydroxyapatites and phosphates.  Applicant has not shown that this combination of minerals prima facie obvious under a simple substitution analysis relevant to the new amendments, in line with the reasons of record. The examiner invites applicant to schedule an interview to discuss further if desired with the aim to advance prosecution on the merits.

Claim Rejections - 35 USC § 112 2nd, New, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8,11,14,20-22,24,28,30-31,33-41,43,46 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claims 1 and 106 to "wherein a surface of the individual microsphere comprises a plate-like morphology" (applicant added some properties language that it disperses and covers the microsphere, but such is not a product element that is presently given patentable weight).   
Applicant concludes the arguments on this amendment stating:

    PNG
    media_image4.png
    241
    800
    media_image4.png
    Greyscale

Based on this amendment, it cannot be determined what the metes and bounds of "plate-like morphology" is (as there is no definition per se found and applicant has not submitted evidence that this is an art-recognized term of art).  The specification only indicates this as to hydroxyapatite crystals forming on the microsphere surface, which is not expressly claimed.  See para 113, which states: After five days a highly porous structure of plate-like hydroxyapatite crystals appear on the surfaces of aggregated microspheres (FIG. 10C), ultimately growing into a continuous coating (FIG. 10D).  It is noted that other sections of the specification, namely para's 7, 85, 94, 119, and 127 all describe this " plate-like morphology" as "porous" (as does para 174, describing applicant's earlier work in 2000 on other porous scaffolds: [0174] Murphy, W. L., Kohn, D. H.; Mooney, D. J., Growth of continuous bonelike mineral within porous poly(lactide-co-glycolide) scaffolds in vitro. Journal of biomedical Materials Research 2000, 50, 50-8.). However, applicant has not employed this term "porous" as part of the new amendments. Though not indicating such would change the disposition of the prior art applied, applicant may consider the addition of this term "porous" with further arguments as to how this may or may not distinguish the prior art surface morphology, if applicable.
	Thus, the claimed invention is presently still deemed indefinite, absent further evidence and arguments thereto that PHOSITA would understand the metes and bounds claimed and how to arrive at such that fully covers the microsphere.  Without such, there is insufficient 



Prior Art Made of Record But Not Needed to be Relied Upon, Previously Noted
	As cited in the IDS as reference 52. JP2004-530675 (derived from WO 02/085330; abstract in ref. 52. stated as from corresponding US20020155144, copied below), JP ‘675 is another reference beyond applicant Murphy’s previous work (US2007059437) and the other art cited above which also taught hydroxyapatite containing microspheres, including with the addition of PLG (see Attorney “Comments” pages 3-4 in translated JP ‘675 Office action (cited in IDS reference 49.).  It is noted that the JP ‘675 Office action (page 1 of translated version cited in IDS reference 49.) also cited Murphy’s ‘437 as art relevant to hydroxyapatite containing microspheres described/claimed in JP ‘675.


    PNG
    media_image5.png
    455
    717
    media_image5.png
    Greyscale


Potential Test Data w/ Valid Controls, Applicant May Consider as to Any Secondary Considerations (e.g. Unexpected Results); Previously Noted & Maintained
	The examiner has reviewed again the evidence and disclosures of record.  The examiner notes that applicant may wish to review any test data regarding the below versus valid controls, particularly if applicant believes one of ordinary skill in the art at the time of filing would not have appreciated that decreasing the lactide/glycolide ratio of the copolymer may increase the rate of surface hydrolysis (if the test data can show such improved results versus valid controls).  Namely, for any evidence of secondary considerations (e.g. unexpected results) that may be provided to the Office, if applicant believes such may overcome the prima facie case of obviousness, were the claims amended commensurate in scope therewith.  Specifically, as to the following preferred embodiments versus other valid controls:

ratio of about 85:15 lactide:glycolide ("85:15 PLG").  The use of 85:15 PLG 
copolymers is advantageous as a decrease in the lactide/glycolide ratio of the 
copolymer is believed to increase the rate of surface hydrolysis.

[0034] In certain specific embodiments, the first calcium-containing mineral is a carbonated-substituted calcium-deficient hydroxyapatite and the bead is PLG, wherein the PLG is about 85:15 lactide:glycolide.

Backdrop, Previously Noted
Applicants assert the following discovery (see PGPUB relevant para’s below), which is deemed prima facie obvious as discussed above under the 103 rejection; absent e.g. a showing by some species therein that showed improvements v. valid controls that would not have been expected.
[0008] There is a need for new applications of mineral-coated polymers for 
use in therapeutic treatments.  Those needs are addressed herein. 

[0009] The inventors have discovered that microspheres can be produced that 
have a calcium-containing mineral coating.  See Examples.  These microspheres are useful, at least for providing slow release of therapeutic compounds combined therewith.

[ ]

[0027] The inventors have developed methods for producing novel microspheres 
that have a calcium-containing mineral coating.  They have also characterized 
these microspheres and established that they have advantageous properties 
useful for utilizing the microspheres to deliver therapeutic compounds to 
tissues.  See Examples.

[ ]

[0033] In various embodiments, the bead is made of a PLG, for example at a 
ratio of about 85:15 lactide:glycolide ("85:15 PLG").  The use of 85:15 PLG 
copolymers is advantageous as a decrease in the lactide/glycolide ratio of the 
copolymer is believed to increase the rate of surface hydrolysis.

[0034] In certain specific embodiments, the first calcium-containing mineral is a carbonated-substituted calcium-deficient hydroxyapatite and the bead is PLG, wherein the PLG is about 85:15 lactide:glycolide.

[ ]

[0083] The work described herein evaluates the hypothesis that 
protein-mineral interactions could be used as an alternative mechanism to 
create biodegradable micro-carriers for controlled protein binding and release.  In particular, the calcium phosphate mineral hydroxyapatite is employed as a substrate for protein binding and release, as it has been used for over 50 
years in chromatographic protein separations based on its ability to bind and 
release both acidic and basic proteins under particular solution conditions.  
Here a first demonstration is provided establishing that biodegradable polymer microspheres can be coated with an inorganic hydroxyapatite layer, and that this biodegradable coating can be used as a substrate for binding and sustained release of acidic and basic proteins. 
 
[ ]

[0085] Importantly, the mineral-coated microsphere surface is porous and 
contains charged calcium and phosphate components.  Therefore, it was 
hypothesized that these microspheres would be capable of efficiently binding 
soluble biological molecules via electrostatic interactions, in a manner 
analogous to the above mentioned hydroxyapatite chromatography (Urist et al., 
1984; Schroder et al., 2003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654